Name: Commission Regulation (EC) NoÃ 203/2007 of 27 February 2007 amending Regulations (EC) NoÃ 958/2006 and (EC) NoÃ 38/2007 in order to abolish refunds for exports to certain destinations
 Type: Regulation
 Subject Matter: marketing;  trade policy;  beverages and sugar
 Date Published: nan

 28.2.2007 EN Official Journal of the European Union L 61/3 COMMISSION REGULATION (EC) No 203/2007 of 27 February 2007 amending Regulations (EC) No 958/2006 and (EC) No 38/2007 in order to abolish refunds for exports to certain destinations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 40(1)(g) thereof, Whereas: (1) Article 1 of Commission Regulation (EC) No 958/2006 of 28 June 2006 on a standing invitation to tender to determine refunds on exports of white sugar for the 2006/07 marketing year (2) opens a standing invitation to tender to determine export refunds on white sugar covered by CN code 1701 99 10 for all destinations excluding Albania, Bulgaria, Croatia, Bosnia and Herzegovina, Serbia and Montenegro (3), the former Yugoslav Republic of Macedonia and Romania. (2) In accordance with Article 1 of Commission Regulation (EC) No 38/2007 of 17 January 2007 opening a standing invitation to tender for the resale for export of sugar held by the intervention agencies of Belgium, the Czech Republic, Spain, Ireland, Italy, Hungary, Poland, Slovakia and Sweden (4), the intervention agencies concerned are to offer for sale by standing invitation to tender for export to all destinations excluding Albania, Croatia, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Serbia, Kosovo and Montenegro a total quantity of 852 681 tonnes of sugar accepted into intervention and available for export. (3) In line with Articles 32 and 33 of Council Regulation (EC) No 318/2006, export refunds may be set to cover the competitive gap between Community and third country's exports. Community exports to certain close destinations and to third countries granting Community products a preferential import treatment are currently in a particular favourable competitive position. Therefore, refunds for exports to those destinations should be abolished. (4) Regulations (EC) No 958/2006 and (EC) No 38/2007 should therefore be amended accordingly. (5) In view of the dates for the submission of tenders under Regulations (EC) No 958/2006 and (EC) No 38/2007, this Regulation should enter into force immediately. However, so as to preserve the rights of tenderers who have already lodged offers, it should only apply to tenders lodged after the date of entry in to force. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 958/2006, paragraph 1 is replaced by the following: 1. A standing invitation to tender shall be opened in order to determine export refunds on white sugar covered by CN code 1701 99 10 for all destinations excluding Andorra, Gibraltar, Ceuta, Melilla, the Holy See (Vatican City State), Liechtenstein, Communes of Livigno and Campione d'Italia, Heligoland, Greenland, Faeroe Islands, the areas of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control, Albania, Croatia, Bosnia and Herzegovina, Serbia (5), Montenegro and the former Yugoslav Republic of Macedonia. During the period of validity of this standing invitation, partial invitations to tender shall be issued. Article 2 Article 1 of Regulation (EC) No 38/2007 is replaced by the following: Article 1 The intervention agencies of Belgium, the Czech Republic, Spain, Ireland, Italy, Hungary, Poland, Slovakia and Sweden shall offer for sale by standing invitation to tender for export to all destinations excluding Andorra, Gibraltar, Ceuta, Melilla, the Holy See (Vatican City State), Liechtenstein, Communes of Livigno and Campione d'Italia, Heligoland, Greenland, Faeroe Islands, the areas of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control, Albania, Croatia, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Serbia (6) and Montenegro a total quantity of 852 681 tonnes of sugar accepted into intervention and available for export. The maximum quantities involved per Member State are set out in Annex I. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall only apply to tenders lodged after that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Regulation (EC) No 2011/2006 (OJ L 384, 29.12.2006, p. 1). (2) OJ L 175, 29.6.2006, p. 49. (3) Including Kosovo, under the aegis of the United Nations, in accordance with Security Council Resolution 1244 of 10 June 1999. (4) OJ L 11, 18.1.2007, p. 4. (5) Including Kosovo, under the auspices of the United Nations, pursuant to UN Security Council Resolution 1244 of 10 June 1999. (6) Including Kosovo, under the auspices of the United Nations, pursuant to UN Security Council Resolution 1244 of 10 June 1999.